DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in Figures 2 and 5 reference number 27 is not pointing to opening as recited in the specification; Figure 6 appears to be a side view, Figure 5 appears to be a front view neither appear to be an elevation view.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the applicant recites “between about 14.5 inches to about 11.0 inches” it is unclear to the examiner where exactly the range of the longitudinal length begins and ends. Appropriate clarification is required.
Regarding claim 2, the applicant recites “a distal end portion of the spacing member” it is unclear to the examiner if this is the same as “a distal edge of the spacing member” previously recited in claim 1 or “the distal edge of the spacing member” in line 2 of claim 2. Appropriate clarification required.
Regarding claim 5, the applicant recites “between about 5.0 inches to about 2.0 inches” it is unclear to the examiner where exactly the range of the width begins and ends. Appropriate clarification is required.
Regarding claim 19, the applicant recites “between about 70 to about 80 degrees” it is unclear to the examiner where the range of the degrees begins and ends. Appropriate clarification is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9, 11-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gaines (20050045421) in view of Steblinski (7845468).  Gaines discloses; 
a spacing member 32; and 
a trough member 36, integrally coupled to a distal edge of the spacing member and configured to receive a rung of the ladder, as best seen in Figure 2, the trough member having a first planar member 34, the first planar member being coupled to the distal edge of the spacing member and extending downwardly away from the plane of the spacing member at an acute angle a relative to the support member, 
wherein the trough member has a longitudinal length of between about 14.5 inches to about 11.0 inches (examiner notes that paragraph [0037] discloses the rung catchers can be spaced a distance apart from 6 inches to 2 feet, therefore the trough can have length between 11-14.5 inches); and 

Steblinski teaches the utility of a ladder support attachment having a support member 80, configured to mount to the structure 16a, and stabilizing said ladder 20, said support member having a spacing member 50, 60 integrally coupled to and extending outwardly from an upper edge of the support member, wherein an upper surface of the spacing member is positioned in a plane substantially transverse to the support member, as best seen in Figure 2, integrally coupled to a second planar member 41a, 41b, and a third planer planar member 43a, 43b, integrally coupled to the second planar member, the second planar member being coupled to a distal edge of the first planar member and extending substantially transverse to the first planar member, the third planar member being coupled to a distal edge of the second planar member and extending substantially transverse to the second planar member and parallel to the first planar member, as best seen in Figure 2, wherein the longitudinal length of the trough member is less than a longitudinal length of the spacing member.  The use of a support member is used in the art to prevent detachment of the ladder support attachment from the structure once a load is applied to the trough.  The use of trough having a second planar member and third planar member is used in the art to prohibit of the ladder hanging from the attachment member in a direction away from the 
Regarding claim 2 Gaines discloses wherein a distal end portion of the spacing member 32, is rounded in cross-section such that the distal edge of the spacing4Attorney Docket Number: F103393 1020US.1 U.S. Patent Application Number: 15/927267 member is positioned in a plane that is at the acute angle a relative to the support member, and wherein the first planar member 34, is coupled to a portion of the distal edge of the spacing member and extends downwardly away from a juncture of the first planar member and the distal edge of the spacing member at the acute angle a relative to the support member, as best seen in Figure 2.  
Regarding claim 3 Gaines discloses wherein the ladder support attachment is formed as a unitary structure, as best seen in Figure 2.    
Regarding claim 4 Steblinski in view of Gaines as advanced above fails to disclose the support member having a plurality of openings.  However Gaines does teach the utility of a roof cap having a plurality of openings that are configured to operatively receive a plurality of fasteners 22, as best seen in Figure 2.  The use of a support member having a plurality of opening and fasteners is used in the art to prevent the ladder support attachment from unwanted movement by fixing it to the wall surface.    
Regarding claim 5 Gaines as advanced above is silent towards the width of the spacing member being between about 5.0 to about 2.0 inches.  It would have been obvious to one of ordinary skill in the art for the spacing member to have a width between about 5.0 to about 2.0 inches based upon the thickness of the wall.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the width of the spacing member being between about 5.0 to about 2.0 inches so as to provide a close fitting coupling with the wall based upon the thickness of the wall. 
Regarding claim 8 Steblinski discloses wherein the longitudinal length of the trough member is less than the width of the legs of the ladder, as best seen in Figure 1, and wherein the longitudinal length of the trough member allows for a rung 21 of the selectively received ladder to be seated thereon an upper surface of the second planar member of the trough member and allows for the trough member to be positioned between the spaced legs of the ladder, as best seen in Figures 1 and 2.
Regarding claim 9 Steblinski discloses wherein the longitudinal length of the trough member being  is less than the longitudinal length of the spacing member allows access, from a front elevational aspect, to portions of the support member that define a 
Regarding claim 11 Steblinski discloses wherein the depth of the second planar member is at least the width of the rung of the received ladder, as best seen in Figure 2, and wherein the depth of the second planar member allows for the rung of the selectively received ladder to be seated thereon an upper surface of the second planar member thereby allowing the received ladder to be positioned at the desired acute angle β.  
Regarding claim 12 Steblinski discloses wherein the first planar member and the third planar member are positioned in planes that are substantially parallel to each other, as best seen in Figure 2.  
Regarding claim 13 Gaines discloses the trough member has a U-shape in cross-section, as best seen in Figure 2.  
Regarding claim 14 Steblinski wherein the third planar member has a height that is configured such that a distal edge of the third planar member is positioned substantially at or below a plane defined by an upper surface of the spacing member, as best seen in Figure 2.   
Regarding claim 15 Steblinski wherein the second planar member is coupled to a middle portion of a distal edge of the first planar, as best seen in Figure 2.     

Regarding claim 20 Gaines discloses wherein the structure is a substantially vertical wall, as best seen in Figure 2.  

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gaines (20050045421) in view of Steblinski (7845468) in view of May (20090020360). Gaines in view of Steblinski as advanced above fails to disclose a means to increase traction. May teaches the utility of wherein a member of an apparatus can comprise a means to increase the traction level for a user stepping on an upper surface of the spacing member, as recited in paragraph [0012]. The use of a means for increasing traction is used to allow a user to gain traction when the surface is wet. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Gaines in view of Steblinski with a means for increasing traction as taught by May so as to allow a user to gain traction when the surface is wet, especially when being high above the ground where a fall could be dangerous.
Regarding claim 7 May teaches the utility of wherein the means to increase the traction level can comprise a plurality of staggered punched openings that are defined in and are spaced across the longitudinal length of the spacing member, and wherein a distal end of each of the staggered punched openings extends outwardly from a plane defined by the upper surface of the spacing member to provide for a textured surface with anti-slip properties, as recited in paragraph [0012j. The use of staggered punched .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gaines (20050045421) in view of Steblinski (7845468) in view of Kummerlin et al. (4359138). Gaines in view of Steblinski as advanced above fails to disclose the structure as a substantially vertical ladder. Kummerlin et al. teaches the utility of wherein the structure is a substantially vertical ladder, as best seen in Figure 10. The use of a structure being a substantially vertical ladder is used to hold and couple the upper end of ladder at a distance with an additional ladder. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the structure of Gaines in view of Steblinski be a vertical ladder as taught by Kummerlin et al. so as to hold and couple the upper end of ladder at a distance with an additional ladder.
Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CANDACE L BRADFORD/Examiner, Art Unit 3634   

/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634